SULLIVAN, Judge
(concurring):
I agree with the majority’s reliance on United States v. Jette, 25 MJ 16 (CMA 1987), and its progeny to resolve this case. A post-trial session under Article 39(a), Uniform Code of Military Justice, 10 USC § 839(a), was ordered by the military judge in this case. The record states:
The court was called to order at 1308 hours, 6 October 1994.
MJ: This Article 39(a) session is called to order. All those present at the last session of court are again present, with the exception of the court reporter. LN2 Mohr is now the designated court reporter, replacing Petty Officer Long, and he’s previously been sworn. I apologize for bringing you all back in again for this second post-trial 39(a) session. This time I want to solicit some more information from Airman Apprentice Mayfield. The problem is that Airman Apprentice Mayfield never indicated on the record that he wished to have his case tried by military judge alone, rather than a court composed of members. Airman Apprentice Mayfield, of course you *179recall that you pled guilty at the session back on the 19th of September, when you had your family here. At that time, your defense counsel indicated in the pretrial paperwork that you wished to be tried by military judge alone rather than a court composed of members, and of course that request was approved and we proceeded with the trial, but I didn’t make inquiry on the record concerning your understanding of your rights and your desires as to which type of court you wish to be tried by. Back on the 10th of August, Judge Krantz advised you of your rights, as far as forum selection. He advised you of your rights, as far as forum selection. He advised you that you have the right to be tried by a court composed of members, including if you request it, at least one-third enlisted personnel, and if the court members find you guilty of any offense, that those members would vote to determine a sentence. He asked you if you understood that and you responded that you did, and then he continued with the advice. He stated you are also advised that you may request to be tried by a military judge alone, and if such a request was approved, the military judge presiding at the time would determine your guilt or innocence, and if you were found guilty that judge would determine a sentence so that no members would be involved in such a trial, and he asked you if you understood that as well, an you responded that you did. Is that correct that you understand the advice that Judge Krantz gave you back there on the 10th of August 1994?
ACCUSED: Yes, sir, I did.
MJ: And back when we had the trial in which you pled guilty and we went into sentencing, did you understand those rights that he advised you of on that date?
ACCUSED: Yes, sir, I did.
MJ: Was it, in fact, your desire on the 19th of September, as your defense counsel indicated in the pretrial paperwork, to be tried by military judge alone, rather than have your ease be heard by members?
ACCUSED: Yes, sir.
MJ: All right, and you understood that you had the right to have your case heard by members, and if you requested, enlisted personnel on that date?
ACCUSED: Yes, sir.
MJ: And you wished to be tried by a military judge alone?
ACCUSED: Yes, sir.
In my view, the military judge effectively entered a “nunc pro tunc” (now for then) order in this case. See generally 6A Moore’s Federal Practice § 58:08 at 58-68 to-58-72 (2d ed. 1996). The military judge used this order to correct his earlier ministerial error in failing to secure the accused’s oral request for trial by military judge. On the basis of the record before us, neither Article 16, Uniform Code of Military Justice, 10 USC § 816, nor justice requires any more. See Weil v. Markowitz, 829 F.2d, 166, 174-75 (D.C.Cir. 1987).